                  Case 1:19-cr-00838-PAE Document 41 Filed 11/25/20 Page 1 of 1
                                                             30 ROCKEFELLER PLAZA   AUSTIN          LONDON
                                                             NEW YORK, NEW YORK     BEIJING         MOSCOW
                                                             10112-4498             BRUSSELS        NEW YORK
                                                                                    DALLAS          PALO ALTO
                                                             TEL +1 212.408.2500    DUBAI           RIYADH
                                                             FAX +1 212.408.2501    HONG KONG       SAN FRANCISCO
                                                             BakerBotts.com         HOUSTON         WASHINGTON




                                                                                    Brendan F. Quigley
                                                                                    TEL: 2124082520
                                                                                    FAX: 2122592520
          November 24, 2020                                                         brendan.quigley@bakerbotts.com

          Hon. Paul A. Engelmayer
          U.S. District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                              Re: United States v. Amit Agarwal, No. 19 Cr. 838 (PAE)

          Dear Judge Engelmayer:

                         This firm, along with co-counsel Peter Skinner of Boies Schiller, represents Amit
          Agarwal in this matter.

                         A status conference is scheduled for November 30, 2020. The parties remain in
          continuing discussions regarding a disposition. We respectfully request that the conference be
          adjourned until a time during mid to late December.

                          The defense has no objection to excluding time under the Speedy Trial Act between
          now and date of the next conference. Given the continuing discussions regarding a disposition, we
          agree that this exclusion outweighs the best interests of the public and the defendant in a speedy
          trial.

                                                               Respectfully submitted,

                                                               /s/ Brendan F. Quigley
                                                               Brendan F. Quigley


GRANTED. The conference is adjourned to December 14, 2020 at 3:30 p.m. This conference
will be held telephonically. To join this conference, the parties shall use the following dial in
information: 888-363-4749, Access Code: 468-4906. For the reasons stated above, time is
excluded, pursuant to 18 U.S.C. 3161(h)(7)(A), until December 14, 2020. The Clerk of Court is
requested to terminate the motion at Dkt. No. 40.
                                                                   11/25/2020



                                                          PaJA.�
                                     SO ORDERED.

                                                  __________________________________
                                                        PAUL A. ENGELMAYER
          Active 55595319.1                             United States District Judge
